DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-5 are pending.  Claims 1-5 are rejected herein.  This is a First Action on the Merits.
Claim Objections
Claim(s) 2 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 2:  Claim 2 contains many extra parentheses in the section containing the equations.  It is not necessary to have parentheses around the operators nor does it look like any of the other parentheses in the equations serves any purpose.  Therefore, ((MP31) (−) (MP32)) can more simply be written as MP31 - MP32.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, and 4:  These claims recite a “reservoir/tank”.  These two terms are not identical in scope and it is not clear if the applicant is claiming something that is both a reservoir and a tank or either a reservoir or a tank.  Since all tanks can be considered reservoirs, the claims have been examined as if they just recited “reservoir”.
Regarding claims 1 and 2:  It is unclear what a “lung/air piston” is.  The figure shows a piston as would be understood by one skilled in the art.  These claims have been examined as if they just recited “piston”.
Regarding claim 1:  In lines 20-23 claim 1 recites “wherein in response to energy being available at 12 volts, the power source is disconnected and the electronic command and control module is connected directly to an electricity network”.  This is a method step, and it is unclear how this affects the scope of claim 1 which is directed to an apparatus.  Furthermore, it is unclear what the difference is between a “power grid” and an “electricity network”.  The specification does not provide any insight into this matter.  It is assumed that these limitations mean that the device can be run off of a power grid such as by a standard wall outlet, or could be run off of a battery.
Regarding claim 2:  All text in parentheses is not within the scope of the claims, however it appears that “contents of prior scan” and “contents of current operation” on the second to last and third to last lines are essential to the meaning of the variables and the scope of the claim.  The claim has been examined as if the claims recited “MP31 - contents of prior scan” and “MP32 - content of current operation”.
Regarding claim 2:  It appears that the Applicant has separately listed units in the equations at the end of claim 2.  The Applicant puts Pa, um, and ml after the 
Regarding claim 2:  The variables MF, ML, and MT are not defined.  Each variable listed in the claim needs a clear definition.
Regarding claim 2:  There is a space between MF and 01 and between MF and 02 in lines 6 and 7.  It is unclear if this is part of the variable.  It is assumed that the two variables are MF01 and MF02.
Regarding claim 2:  It is unclear what is meant by the language “-constant fixed records - MF” in line 5, “-memory of readings - reading of the lung piston - ML” in line 9, “- temporary memory - of calculations - MT” in line 12, and “-records on the LCD” in line 17.  These appear to be headings for blocks of pseudocode.  Their meaning is not clear and they should be removed.
Regarding claim 2:  “A set of rules” is not a physical structure and it is unclear how this fits with the apparatus of claim 1.  The Examiner recommends using language such as “wherein the electronic command and control module is configured to perform the following calculation (list the equation), wherein ML11 is the initial pressure, ML12 is the final pressure…and output the result to the display.”
Regarding claims 2-5:  These claims are rejected as indefinite for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 3:  Claim 3 depends from claim 1.  Claim 1 states that the device is a volumetric meter.  Claim 1 further states that it has “an electronic command and control module” and “a lung/air piston”.  Therefore it is “electro-pneumatic”.  Therefore stating in claim 3 that it is “an electro-pneumatic volumetric meter” provides no further limitation to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by SEKO (EP 3040691 A1).
Regarding claims 1 and 3:  As best understood SEKO discloses:  A volumetric meter (FIG. 4A) comprising: a reservoir/tank (400) connected by tubes or air hoses (unnamed, but to the left of piston 402) to a lung/air piston (402), wherein the lung/air piston (402) is configured to be moved by an actuator (unnamed, but to the right of piston 402); a pressure sensor (para. 46) connected thereto to an assembly comprising the reservoir/tank, the tubes or air hoses, the lung/air piston and the actuator, wherein the pressure sensor is configured to allow movement of air to be recorded and senses pressure in the assembly (para. 46); an electronic command and control module (FIG. 1) that is connected by electric wires attached to the assembly (para. 55) wherein the pressure sensor senses the pressure each time the actuator is turned on (para. 46), which, in conjunction with the lung/piston once started, at least one of suctions air from the reservoir/tank or returns air to the reservoir/tank (FIG. 4A); a display (14 in FIG. 1; para. 57) that is designed to display a result of a volume scan (para. 57); a power source (Inherent to power the electronics of para. 52-57) that connects the volumetric meter to a power grid (Inherent to power the electronics of para. 52-57), wherein in response to energy being available at 12 volts, the power source is disconnected and 
Regarding claim 2:
Regarding claim 4:  As best understood SEKO discloses:  the volumetric meter is used to measure empty volume of the reservoir/tank in at least one of automobiles (para. 52-53) or industrial reservoirs, wherein the at least one of automobiles or industrial reservoirs are at least one of irregular in shape, undeformable and hermetic, stationary or moving (All reservoirs will be either stationary or moving.), flat or on an incline (All reservoirs will either be flat or on an incline).
Regarding claim 5:  the electronic command and control module is coupled to the pressure sensor (para. 57), the display (para. 57), the actuator (para. 6; para. 106 “may be initiated upon user request”), and the power source (It is inherent the electronic device such as a computer be connected to a power source.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/NATHANIEL J KOLB/Examiner, Art Unit 2856